SULLIVAN, J.
This cause comes into this court on error' from the Cleveland Municipal Court and it is sought to reverse the judgment of the lower court upon the ground that the judgment is clearly and manifestly against the weight of the evidence.
The facts in brief are that a truck of the W. P. Southworth Co. was traversing a street upon which it had the right of way when at an intersection it collided with a truck of the Twin Dry Cell Battery Company. The court found for the Southworth Co. on its statement of claim, and the Dry Cell Co. on its cross statement of claim. The Court of Appeals held:
1. The facts in the case are merely in conflict, which does not allow a reviewing court to reverse on the weight of the evidence. The court can only reverse upon this ground when it appears as a matter of law, and not as a matter of judgment or opinion of the reviewing court.
2. The lower court, in face of the evidence, gave each party judgment on their respective claims and this judgment is affirmed.
Judgment affirmed.
(Levine, PJ., and Vickery, J., concur.)